internal_revenue_service department of the treasury washington dc number release date index number ------------------------------------------- -------------------------------------- ---------------------------- third party communication date of communication month dd yyyy person to contact ---------------- id no ---------------- telephone number -------------------- refer reply to cc intl b02 plr-133664-16 date date ty ------ legend taxpayer country x fc1 fc2 fc3 fc4 fc5 fc6 fc7 year year a b c d e f g -------------------------------------- ------ ----------------- ------ ------------------------------------------- --------------------------------------------------- -------------- ------------------- ------------------ -------------------- ------------ ------ ------ ------ --- --- ------- ------ ------ --- plr-133664-16 enrolled_agent accounting firm law firm ----------- -------------------------------------- ----------------------- dear ------------------- this is in response to a letter submitted on taxpayer’s behalf by an authorized representative requesting the consent of the commissioner of the internal_revenue_service commissioner to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code the code and sec_1_1295-3 with respect to taxpayer’s ownership interests direct or indirect of fc1 fc2 fc3 fc4 fc5 fc6 and fc7 collectively referred to as fcs for year the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is a country x citizen who is currently working and residing in the united_states under an h1-b visa in year taxpayer became a u_s_person as defined in sec_7701 of the code for u s federal_income_tax purposes at such time taxpayer held direct or indirect ownership interests in fc1 a direct ownership fc2 b direct ownership fc3 c indirect ownership fc4 d indirect ownership fc5 e indirect ownership fc6 f indirect ownership and fc7 g direct ownership at all relevant times each fc was a passive_foreign_investment_company pfic as defined in sec_1297 of the code because taxpayer was not familiar with u s income_tax matters taxpayer engaged the services of enrolled_agent as described in u s department of treasury circular no of accounting firm to advise him on his personal u s federal_income_tax matters including preparing his u s income_tax returns and reporting obligations for the years at issue enrolled_agent was an experienced professional in preparing u s income_tax returns and accounting firm is a tax-return preparation company with plr-133664-16 considerable experience in tax preparation for individuals taxpayer provided enrolled_agent with all access to his financial records and other relevant facts and circumstances relating to the preparation of taxpayer’s u s income_tax returns including his ownership interests in fcs however enrolled_agent and accounting firm erroneously advised taxpayer that there were no u s federal_income_tax consequences with respect to his ownership interests in fcs both were not aware that fcs were pfics and thus did not advise taxpayer of the consequences of making or failing to make qef elections with respect to fcs in year taxpayer engaged law firm in connection with certain u s tax matters law firm became aware of taxpayer’s ownership interests in fcs and advised taxpayer of their pfic status shortly thereafter taxpayer took corrective action by requesting this ruling taxpayer submitted an affidavit under penalties of perjury describing the events that led to the failure to make the qef elections by the election due_date taxpayer represents that in all of the relevant years i fcs were not identified as pfics and ii taxpayer did not receive any advice regarding the availability of qef elections with respect to his interest in directly or indirectly owned fcs taxpayer represents that as of the date of this request_for_ruling the pfic status of fcs has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner to make qef elections under sec_1_1295-3 with respect to fc1 fc2 fc3 fc4 fc5 fc6 and fc7 for year law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if plr-133664-16 the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make qef elections retroactive to year for fc1 fc2 fc3 fc4 fc5 fc6 and fc7 provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef elections except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative plr-133664-16 a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely kristine a crabtree senior technical reviewer branch office of associate chief_counsel international
